Brotles, C. J.
Before one can be legally convicted on the testimony of an accomplice, such testimony must be corroborated by other evidence, either direct or circumstantial, which, independently of the testimony of the accomplice, directly connects the accused with the offense charged. Scott v. State, 32 Ga. App. 52 (122 S. E. 647), and cit. In the instant ease the testimony of the accomplice was not so corroborated, and the refusal to grant a new trial was error.

Judgment reversed.


Lulce and Bloodworth, JJ., concur.